 
Exhibit 10.3

 
 
SECOND AMENDMENT TO RESTRUCTURING AGREEMENT
 
THIS SECOND AMENDMENT TO RESTRUCTURING AGREEMENT (this “Amendment”‘) is made and
entered into as of September 29, 2009, by and between the following parties:
 
 
(a)
[Insert Name of Bondholder] (the “Undersigned Holder”); and

 
 
(b)
Charter Communications, Inc., a Delaware corporation (“CCI”), and each of its
direct and indirect subsidiaries identified on the signature pages attached
hereto (collectively, the “Company” and the Undersigned Holder and the Company,
each, a “Party”, and collectively, the “Parties”).

 
RECITALS
 
WHEREAS, the Company and the Undersigned Holder are parties to that certain
Restructuring Agreement dated as of February 11, 2009, as amended on July ___,
2009 (as so amended, the “Agreement”) governing certain matters regarding the
proceedings commenced on March 27, 2009 (the “Petition Date”) upon the filing by
CCI and certain of its direct and indirect subsidiaries (collectively, the
“Debtors”‘) of a voluntary petition for relief pursuant to chapter 11 of title
11 of the United States Code in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”);
 
WHEREAS, pursuant to the Agreement, the Undersigned Holder agreed to support a
plan of reorganization consistent in all material respects with, and on terms
and conditions no less favorable than, the terms and conditions set forth in the
Agreement and the Term Sheet incorporated therein;
 
WHEREAS, in accordance with the Agreement, on March 27, 2009, the Debtors filed
the Debtors’ Joint Plan of Reorganization Pursuant to chapter 11 of title 11 of
the United States Code, which plan of reorganization has subsequently been
modified in accordance with the Agreement, including the non-material
modifications to the plan of reorganization filed with the Bankruptcy Court on
May 7, 2009 and July 15, 2009 (as the same may be amended from time to time in
accordance with the terms of the Agreement, the “Plan”); and
 
WHEREAS, the Parties hereto wish to amend the Agreement to the extent provided
herein.
 
AMENDMENT TO THE AGREEMENT
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
 

 
 
 

--------------------------------------------------------------------------------

 
 

1.  The Company’s Responsibilities.  Section (4)(b)(v) of the Agreement is
hereby amended and restated in its entirety to read as follows:
 
 
“(v)
cause the Effective Date of the Plan to occur no later than on or before October
14, 2009; provided, that if consents, approvals or waivers required to be
obtained from governmental authorities in connection with the Plan with respect
to Franchises, licenses and permits covering areas serving at least 80% of the
basic subscribers have not been obtained on or before October 14, 2009, then
cause the Effective Date of the Plan to occur no later than on or before
December 15, 2009; and”

 
2. Termination.  Section (8)(a)(vii) of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
“(vii)
the later of either (a) the Effective Date shall not have occurred on or before
October 14, 2009 or (b) if consents, approvals or waivers required to be
obtained from governmental authorities in connection with the Plan with respect
to Franchises, licenses and permits covering areas serving at least 80% of the
basic subscribers have not been obtained on or before October 14, 2009, and all
other conditions precedent to the Effective Date shall have been satisfied
before October 14, 2009 or waived by the Requisite Holders (other than those
conditions that by their nature are to be satisfied on the Effective Date), then
the Effective Date shall not have occurred on or before December 15,  2009;”

 
MISCELLANEOUS
 
4. Definitions.  Capitalized terms used in this Amendment, but not otherwise
defined herein, shall have the meanings set forth in the Agreement.
 
5. Full Force and Effect.  Except as amended by this Amendment, the Agreement
continues in full force and effect, and the Parties hereto hereby ratify and
confirm the Agreement, as amended hereby.  All reference to the “Agreement,”
“herein,” “hereof,” “hereunder” or words of similar import in the Agreement
shall be deemed to include the Agreement as amended by this Amendment.
 
6. Execution of this Amendment.  This Amendment may be executed and delivered
(by facsimile or otherwise) in any number of counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement.  Except as expressly provided in this
Amendment, each individual executing this Amendment on behalf of a Party has
been duly authorized and empowered to execute and deliver this Amendment on
behalf of said Party.
 
7. Governing Law; Consent to Jurisdiction and Venue.  THIS AMENDMENT IS TO BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF.  By its execution and delivery
of this Amendment, each of the Parties
 
 
 

--------------------------------------------------------------------------------


 
hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding with respect to any matter under or arising out of or
in connection with this Amendment or for recognition or enforcement of any
judgment rendered in any such action, suit or proceeding, shall be brought
exclusively in the Bankruptcy Court in the Southern District of New York.  By
execution and delivery of this Amendment, each of the Parties hereto hereby
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding.
 
8. Captions: Construction.  The headings of Sections in this Amendment are
provided for convenience only and shall not affect its construction or
interpretation.
 
9. No Third Party Beneficiaries.  This Amendment is for the sole benefit of the
Parties hereto and their permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person any legal or
equitable benefit, claim, cause of action, remedy or right of any kind.
 
10. Entire Agreement.  The Agreement, as amended by this Amendment, supersedes
all prior agreements between the Parties hereto with respect to its subject
matter and constitutes a complete and exclusive statement of the terms of the
agreement between the Parties with respect to their subject matter.
 
11. Retroactive Effect.  This Amendment shall be deemed to have been executed
prior to the Petition Date and the Parties agree that under no circumstances
shall the Agreement, as amended by this Amendment or otherwise, be treated as a
postpetition agreement.
 
12. Commitment Letter.  The Undersigned Holder acknowledges for itself and its
affiliates that references to the Agreement in the commitment letter, dated
February 11, 2009, by and among CCI, CCH I, LLC, CCH II, LLC, Charter
Communications Operating, LLC and the Undersigned Holder (or one or more of its
affiliates), as amended, shall be deemed to refer to the Agreement as amended by
this Amendment.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have entered into this Amendment on the day and
year first written above.
 
CHARTER COMMUNICATIONS, INC. CCH I, LLC
 
 
By:
____________________

 
Name:
Eloise Schmitz

 
Title:
Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 
CCH II, LLC

 
 
By:
____________________ 

 
Name:
Eloise Schmitz

 
Title:
Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 
[INSERT NAME OF BONDHOLDER]

 
 
 
By:
____________________ 

 
Name:
 

 
Title:
Authorized Signatory

 

